United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2611
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Charles N. Hill,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 30, 2009
                                 Filed: October 8, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Charles Hill pleaded guilty to possessing with intent to distribute 5 grams or
more of cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). The
district court1 sentenced him to 120 months in prison (the statutory minimum) plus 8
years of supervised release, and indicated that Hill would be “credited for time that
he ha[d] served” since his arraignment in this case. On appeal, Hill’s counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), seeking to withdraw and
suggesting that the district court erred in not giving Hill credit for time which he had

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
served prior to his arraignment and which had been credited against a supervised-
release-revocation sentence.

       Because counsel’s argument was not raised below, we review for plain error
only. See United States v Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc) (to
preserve error for appellate review, objection must timely and clearly state grounds
for objection; errors not properly preserved are reviewed for plain error only). We
conclude that the district court did not plainly err in declining to give Hill credit for
time served on his supervised-release-revocation sentence, because the court lacked
authority to award such credit. See United States v. Wilson, 503 U.S. 329, 333-37
(1992) (Attorney General computes amount of credit after defendant begins sentence);
see also 18 U.S.C. § 3585(b) (defendant shall be given credit toward service of term
of imprisonment for any time spent in official detention prior to date sentence
commences that has not been credited against another sentence).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw on condition that counsel inform
Hill about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                          -2-